UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03904_ ­­ Value Line Tax Exempt Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: February 28, 2012 Date of reporting period: August 31,2011 Item I.Reports to Stockholders. A copy of the Semi- Annual Report to Stockholders for the period ended 8/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I -A N N U A L R E P O R T A u g u s t 3 1 , 2 0 1 1 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary The Value Line Tax Exempt Fund, Inc. This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00082466 The Value Line Tax Exempt Fund, Inc. To Our Value Line Tax Exempt To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended August 31, 2011. We encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data, schedule of investments, and financial statements. For the six months ended August 31, 2011, the total return of the Value Line Tax Exempt Fund was 5.59%. This performance trailed the performance of the Barclays Capital Municipal Bond Index (1), which posted a return of 6.39% for the period. We continued to follow a conservative investment policy focusing on principal preservation and tax exempt income maximization. The Fund’s focus on the highest quality credits and a relatively short average maturity largely accounts for its underperformance relative to the Barclays Capital Municipal Bond Index. Additional investment strategies employed for shareholder benefit included a buy-and-hold approach to minimize trading costs and striving to stay fully invested in order to maximize income. Performance in the tax exempt market benefited from increased tax revenues that are slowly improving from very depressed levels for most state governments. Municipal credit has been stronger than some analysts had predicted as rising government bankruptcies failed to materialize. Bankruptcies were on the decline as cities slashed spending to balance budgets and state lawmakers stepped in to guard against insolvencies. Strong investor appetite for municipal bonds, coupled with modest issuance of new municipal bonds, also provided price support to this market. All of us at the Adviser recognize that it has been difficult navigating the capital markets in 2011 and appreciate your confidence in us. We are working to find attractive investments that meet your Fund’s objectives in this period of low interest rates and we continue to welcome the opportunity to serve your investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and is not possible to directly invest in this Index. 2 The Value Line Tax Exempt Fund, Inc. Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. 3 The Value Line Tax Exempt Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2011 through August 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 3/1/11 Ending account value 8/31/11 Expenses paid during period 3/1/11 thru 8/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.78% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 The Value Line Tax Exempt Fund, Inc. Portfolio Highlights at August 31, 2011 (unaudited) Ten Largest Long-Term Holdings Issue Principal Amount Value Percentage of Net Assets Arlington Texas, Special Tax, 5.00%, 8/15/28 $ $ 3.3 % Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 % Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 % Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 % Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 2.7 % Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 2.6 % Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 2.5 % Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 2.5 % Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 2.4 % Clark County Nevada Airport Revenue, Refunding Bonds, Jet Aviation Fuel Tax, Ser. C, AMBAC Insured, 5.38%, 7/1/16 2.4 % Asset Allocation — Percentage of Fund’s Net Assets 5 The Value Line Tax Exempt Fund, Inc. Long-Term Investments Allocation — Percentage of Fund’s Long-Term Investment Securities Quality Diversification — Credit Quality expressed as a Percentage of Fund’s Net Assets as of 8/31/11 Aaa/AAA % Aa1/AA+ % Aa2/AA % Aa3 % A1 % A2/A % A3 % Baa1 % NR % Total Investments % Cash and other assets in excess of liabilities % Total Net Assets % Source: Moody’s ratings, defaulting to S&P when not rated. Credit quality is subject to change. 6 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) August 31, 2011 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (98.4%) ALASKA (1.0%) $ North Slope Boro Alaska, General Obligation Unlimited, Ser. A, 5.00%, 6/30/17 Aa3 $ ARIZONA (3.1%) Arizona State Transportation Board Highway Revenue, Revenue Bonds, Ser. B, 5.00%, 7/1/31 Aaa Mesa Utility Systems, Revenue Bonds, 4.88%, 7/1/32 Aa2 ARKANSAS (1.7%) Arkansas State Development Financing Authority, Economic Development Revenue Bonds, Ser. B, ADFA Guaranteed: 4.25%, 3/1/15 A * 4.30%, 3/1/16 A * Arkansas State Water, Waste Disposal and Pollution, General Obligation Unlimited, Extraordinary Redemption Provision, Ser. A, 4.00%, 7/1/26 Aa1 CALIFORNIA (6.7%) Bay Area Toll Authority, California Toll Bridge Revenue, Revenue Bonds, Ser. F, 5.00%, 4/1/31 Aa3 Berkeley California, Measure FF - Neighborhood Project, General Obligation Unlimited, 4.00%, 9/1/27 Aa2 California Educational Facilities Authority Revenue, Revenue Bonds, University of Southern California, Ser. A, 5.25%, 10/1/38 Aa1 California State Department of Water Resources Power Supply Revenue, Revenue Bonds, Ser. L, 5.00%, 5/1/15 Aa3 Dry Creek California Joint Elementary School District, General Obligation Unlimited, Capital Appreciation Election 2008, FSA Insured, 0.00%, 8/1/30 (1) Aa3 Inglewood Unified School District, School Facilities Financing Authority, Revenue Bonds, FSA Insured, 5.25%, 10/15/21 Aa3 Los Angeles Unified School District, General Obligation Unlimited, Ser. A-1, NATL-RE Insured, 4.50%, 1/1/28 Aa2 Los Angeles Unified School District, General Obligation Unlimited, Ser. B, 4.00%, 7/1/18 Aa2 Santa Clara County California Financing Authority Lease Revenue, Multiple Facilities Projects, Revenue Bonds, Ser. K, AMBAC Insured, 5.00%, 5/15/25 (2) Aa2 See Notes to Financial Statements. 7 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value COLORADO (2.1%) $ Arapahoe County Colorado School District Number 006 Littleton, General Obligation Unlimited, 5.00%, 12/1/16 Aa2 $ Larimer County Colorado School District No. R-1 Poudre, General Obligation Unlimited, 5.75%, 12/15/21 ** CONNECTICUT (1.5%) Connecticut State, General Obligation Unlimited, Ser. B: 5.00%, 4/15/13 Aa2 5.00%, 12/1/18 Aa2 DELAWARE (0.3%) University of Delaware Revenue, Revenue Bonds, Ser. B, 4.00%, 11/1/19 AA +* FLORIDA (6.8%) Broward County Florida Half-Cent Sales Tax Revenue, Main Courthouse Project, Revenue Bonds, Ser. A, 5.00%, 10/1/16 Aa2 Cape Coral Florida Utility Improvement Assessment, Southwest 4 Area, MBIA Insured, 4.50%, 7/1/18 A2 City of Jacksonville, Florida Special Revenue, Revenue Bonds, Ser. A, 5.25%, 10/1/30 Aa2 Florida State Department of Transportation Infrastructure Bank Revenue, Revenue Bonds, Ser. A, 5.00%, 7/1/14 Aa2 Hillsborough County School Board Certificates of Participation, Master Lease Program, MBIA Insured, 5.00%, 7/1/22 Aa2 Miami-Dade County Florida Aviation Revenue, Refunding Bonds, Miami International Airport, MBIA-RE FGIC Insured, 5.75%, 10/1/17 A2 Miami-Dade County Florida Double Barreled Aviation, General Obligation Unlimited, 5.00%, 7/1/27 Aa2 Orlando Florida Capital Improvement Special Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/15 Aa2 Polk County Florida Public Facilities, Revenue Bonds, MBIA Insured, 5.00%, 12/1/21 A1 Tampa Bay Water, Florida Utility System Revenue, Revenue Bonds, Ser. B, NATL-RE FGIC, 5.00%, 10/1/31 Aa2 GEORGIA (0.7%) Municipal Electric Authority of Georgia, Combined Cycle Project, Revenue Bonds, Ser. A, 5.00%, 11/1/24 A1 See Notes to Financial Statements. 8 The Value Line Tax Exempt Fund, Inc. August 31, 2011 Principal Amount Rating (unaudited) Value IDAHO (0.3%) $ Idaho Housing & Finance Association, Grant & Revenue Anticipation Bonds, Federal Highway - A, 5.00%, 7/15/29 Aa2 $ ILLINOIS (4.9%) Chicago Illinois Transit Authority, Federal Transit Administration Section 5309, Revenue Bonds, Ser. A, 5.00%, 6/1/22 Aa3 Illinois Finance Authority Revenue, Refunding Bonds, Shedd Aquarium Society, AMBAC Insured, 5.25%, 7/1/23 (2) A1 Northern Illinois Municipal Power Agency, Power Project Revenue, Refunding Bonds, Prairie State Project, Ser. A, MBIA Insured, 5.00%, 1/1/20 A2 INDIANA (6.5%) Brownsburg Indiana 1999 School Building Corporation, Revenue Refunding Bonds, First Mortgage, Ser. B, FSA State Aid Withholding Insured, 5.00%, 7/15/24 AA + * Columbus Indiana Renovation School Building Corporation First Mortgage, Revenue Bonds, MBIA Insured, 5.00%, 7/15/21 Baa1 Franklin Township Indiana School Building Corporation, Marion County First Mortgage, Revenue Bonds, MBIA Insured: 5.00%, 7/15/22 Baa1 5.00%, 7/15/23 Baa1 St Joseph County Indiana Educational Facilities Revenue, University of Notre Dame Du Lac Project, Revenue Bonds, 5.00%, 3/1/36 Aaa KANSAS (0.6%) Johnson County Kansas Unified School District No. 512 Shawnee Mission, General Obligation Unlimited, Ser. A, 4.50%, 10/1/27 Aaa KENTUCKY (0.7%) Kentucky State Turnpike Authority Economic Development Road Revenue, Revenue Bonds, Revitalization Projects - Ser. A, 5.00%, 7/1/19 Aa2 MARYLAND (4.6%) Frederick County Maryland Public Facilities, General Obligation Unlimited, Ser. A, 4.00%, 8/1/25 Aa1 Howard County Maryland Consolidated Public Improvement, General Obligation Unlimited, Ser. A, 4.00%, 2/15/23 Aaa Maryland State, Refunding Bonds, General Obligation Unlimited, Ser. B, 5.00%, 3/1/19 Aaa See Notes to Financial Statements. 9 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value MASSACHUSETTS (2.5%) $ Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Harvard University, Ser. A, 5.00%, 12/15/30 Aaa $ Massachusetts Health & Educational Facilities Authority Revenue, Revenue Bonds, Tufts University, Ser. M, 5.50%, 2/15/27 Aa2 Massachusetts State, General Obligation Limited, AMBAC Insured, Ser. C, 5.00%, 8/1/37 (2) Aa1 Massachusetts State, General Obligation Unlimited, Ser. B, 5.00%, 11/1/16 Aa1 University of Massachusetts Building Authority Project Revenue, Revenue Bonds, Sr. Ser. 1, 5.00%, 11/1/15 Aa2 MICHIGAN (3.1%) Detroit Michigan Sewage Disposal Revenue Bonds, Refunding, Senior Lien, Ser. A, AGC-ICC MBIA Insured, 5.25%, 7/1/22 Aa3 Grand Rapids Michigan Water Supply, Revenue Bonds, 5.00%, 1/1/17 Aa1 MINNESOTA (0.5%) Osseo Independent School District No. 279, General Obligation Unlimited, Refunding & School Building, Ser. A, AGM Insured, 5.00%, 2/1/15 Aa1 MISSISSIPPI (2.7%) Mississippi Hospital Equipment & Facilities Authority, Revenue Bonds, Forest County General Hospital, 5.25%, 1/1/28 A2 MISSOURI (1.3%) Bi-State Development Agency Missouri Illinois Metropolitan District Mass Transaction Sales Tax, Revenue Bonds, Remk-Metrolink Cross Country Project, FSA Insured, 5.00%, 10/1/21 Aa3 NEVADA (2.4%) Clark County Nevada Airport Revenue, Refunding Bonds, Jet Aviation Fuel Tax, Ser. C, AMBAC Insured, 5.38%, 7/1/16 (2) A1 NEW JERSEY (2.4%) New Jersey Building Authority State Building Revenue, Revenue Bonds, Ser. A, 5.00%, 6/15/17 A1 New Jersey State Educational Facilities Authority Revenue, Revenue Bonds, Princeton University, Ser. B, 5.00%, 7/1/35 Aaa New Jersey State Transportation Trust Fund Authority, Revenue Bonds, Transn Sys - Ser. B, 5.25%, 12/15/12 A1 See Notes to Financial Statements. 10 The Value Line Tax Exempt Fund, Inc. August 31, 2011 Principal Amount Rating (unaudited) Value NEW YORK (3.4%) $ New York New York, General Obligation Unlimited, Subser. F-1, 5.00%, 9/1/16 Aa2 $ New York State Dormitory Authority, State Personal Income Tax Revenues General Purpose, Revenue Bonds, Ser. A: 4.25%, 3/15/32 AAA * 4.50%, 3/15/35 AAA * New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Senior Lien - Ser. A, 5.00%, 4/1/19 Aa2 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA * Westchester County New York, General Obligation Unlimited, Ser. B, 3.00%, 6/1/21 Aaa NEW YORK CITY (2.6%) City of New York, General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 City of New York, General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. DD, 4.75%, 6/15/36 Aa2 New York City Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A, 5.00%, 2/15/16 Aa3 New York City Transitional Finance Authority Building Aid Revenue, Revenue Bonds, Ser. S-1, 5.00%, 1/15/14 Aa3 Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NORTH DAKOTA (0.8%) Grand Forks North Dakota Health Care Systems Revenue Bonds, MBIA Insured, 5.63%, 8/15/27 Baa1 OHIO (1.7%) Cleveland Ohio Airport System Revenue, Refunding Bonds, Ser. C, Assured GTY Insured, 5.00%, 1/1/22 Aa3 Ohio State Water Development Authority Revenue, Revenue Bonds, Water Pollution Control Loan-C, 5.00%, 12/1/18 Aaa OREGON (1.7%) Oregon State Department of Administrative Services Lottery Revenue, Revenue Bonds, Ser. A, 5.00%, 4/1/29 Aa2 State of Oregon, General Obligation Unlimited, Ser. D, 4.00%, 8/1/25 Aa1 See Notes to Financial Statements. 11 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value PENNSYLVANIA (3.0%) $ Centennial School District Bucks County, General Obligation Limited, Ser. A, 5.00%, 12/15/34 Aa2 $ Delaware Valley Pennsylvania Regional Finance Authority Local Government Revenue, Revenue Bonds, Extraordinary Redemption Provision, AMBAC Insured, 5.50%, 8/1/18 (2) A2 Pennsylvania State University, Revenue Bonds, 5.00%, 3/1/25 Aa1 York County Pennsylvania, General Obligation Unlimited, 4.75%, 3/1/36 AA * PUERTO RICO (0.4%) Puerto Rico Electric Power Authority Power Revenue, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 A3 RHODE ISLAND (0.7%) Rhode Island State & Providence Plantations, General Obligation Unlimited, Construction Capital Development Loan - Ser. C, 5.00%, 11/15/16 Aa2 SOUTH CAROLINA (0.2%) North Charleston South Carolina, General Obligation Unlimited, 4.00%, 6/1/12 Aa2 TENNESSEE (0.3%) City of Memphis, Tennessee Refunding and General Improvement, General Obligation Unlimited, 5.00%, 5/1/30 Aa2 TEXAS (20.9%) Arlington Texas, Special Tax, 5.00%, 8/15/28 A1 City of San Antonio Texas Certificates Obligation, General Obligation Limited, 5.00%, 8/1/28 Aaa Dallas Texas Civic Center, Revenue Bonds, Refunding & Improvement, Assured GTY Insured, 5.00%, 8/15/17 Aa3 Fort Worth Texas, General Obligation Limited, Certificates Obligation-Parking: 5.25%, 3/1/26 Aa1 5.25%, 3/1/28 Aa1 Harris County Texas, Revenue Bonds, Senior Lien-Toll Road, Ser. A: 5.00%, 8/15/27 Aa3 5.00%, 8/15/32 Aa3 Hays Texas Consolidated Independent School District, General Obligation Unlimited, 4.50%, 8/15/32 AAA * See Notes to Financial Statements. 12 The Value Line Tax Exempt Fund, Inc. August 31, 2011 Principal Amount Rating (unaudited) Value Laredo Texas Independent School District Public Facility Corp., Lease Revenue Bonds, AMBAC Insured: $ Ser. A, 5.00%, 8/1/16 (2) A * $ Ser. B, 5.00%, 8/1/21 (2) A * Ser. C, 5.00%, 8/1/15 (2) A * Leander Texas Independent School District, General Obligation Unlimited, Capital Appreciation, Refunding & School Building, PSF-GTD Insured, 0.00%, 8/15/41 (1) AAA * Southmost Junior College District Texas, General Obligation Unlimited, MBIA-IL-RE Insured, 5.00%, 2/15/25 Baa1 Upper Trinity Regional Water District, Revenue Refunding Bond, AMBAC Insured, 5.25%, 8/1/21 (2) A3 Ysleta Texas Independent School District, General Obligation Unlimited, 5.00%, 8/15/30 AAA * UTAH (0.2%) Utah State, General Obligation Unlimited, Ser. A, 4.00%, 7/1/16 Aaa VERMONT (0.4%) Vermont Municipal Bond Bank, Revenue Bonds, Ser. 1, 5.00%, 12/1/29 Aa2 VIRGINIA (1.5%) Tobacco Settlement Financing Corporation, Revenue Bonds, Asset-Backed, 5.25%, 6/1/19 Aaa Virginia State Public School Authority, School Educational Technology NTS-X, Revenue Bonds, 5.00%, 4/15/13 Aa1 Virginia State Resources Authority Infrastructure Revenue, Revenue Bonds, Virginia Pooled Financing Program - Ser. C, 5.00%, 11/1/18 Aaa WASHINGTON (1.5%) City of Seattle Washington, Limited Tax Improvement Bonds, General Obligation Limited, 4.25%, 3/1/28 Aa1 Energy Northwest Washington Electric Revenue, Project 3, Revenue Bonds, Ser. A, 5.00%, 7/1/17 Aa1 King County Washington School District No. 405 Bellevue, General Obligation Unlimited, 5.00%, 12/1/19 Aa1 WEST VIRGINIA (0.7%) State of West Virginia, General Obligation Unlimited, 4.00%, 6/1/22 Aa1 See Notes to Financial Statements. 13 The Value Line Tax Exempt Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value WISCONSIN (2.0%) $ Wisconsin State Clean Water Revenue, Revenue Bonds, Ser. 4, 5.00%, 6/1/17 Aa1 $ Wisconsin State, General Obligation Unlimited: Ser. C, 4.50%, 5/1/20 Aa2 Ser. C, 5.00%, 5/1/14 Aa2 TOTAL LONG-TERM MUNICIPAL SECURITIES (98.4%) (Cost $77,230,205) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.6%) NET ASSETS (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($81,244,293 ÷ 8,294,226 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s. ** Security no longer rated by Moody’s and Standard & Poor’s. Zero coupon bond. In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. ADFA - Arkansas Development Finance Authority AGC - Associated General Contractors AGM - Assured Guaranty Municipal AMBAC - American Municipal Bond Assurance Corporation Assured GTY - Assured Guaranty Insurance Company FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance ICC - International Code Council MBIA - Municipal Bond Investors Assurance Corporation NATL-RE - National Public Finance Guarantee Corporation See Notes to Financial Statements. 14 The Value Line Tax Exempt Fund, Inc. Statement of Assets and Liabilities at August 31, 2011 (unaudited) Assets: Investment securities, at value (Cost - $77,230,205) $ Cash Interest receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Dividends payable to shareholders Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized 65,000,000, outstanding 8,294,226 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($81,244,293 ÷ 8,294,226 shares outstanding) $ Statement of Operations for the Six Months Ended August 31, 2011 (unaudited) Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Transfer agent fees Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 15 The Value Line Tax Exempt Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended August 31, 2011 (unaudited) and for the Year Ended February 28, 2011 Six Months Ended August 31, 2011 (unaudited) Year Ended February 28, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (2,054,579 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income (1,244,994 ) (2,854,305 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (3,605,325 ) (14,447,786 ) Net increase/(decrease) in net assets from capital share transactions (5,627,310 ) Total Increase/(Decrease) in Net Assets (7,095,118 ) Net Assets: Beginning of period End of period $ $ Distributions in excess of net investment income, at end of period $ ) $ ) See Notes to Financial Statements. 16 The Value Line Tax Exempt Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies The Value Line Tax Exempt Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to provide investors with the maximum income exempt from federal income taxes while avoiding undue risk to principal by investing primarily in investment-grade municipal securities. The ability of the issuers of the securities held by the Fund to meet their obligations may be affected by economic or political developments in a specific state or region. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The investments are valued each business day at market value using prices supplied by an independent pricing service (the “Service”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market are valued at quotations obtained by the Service from dealers in such securities. Other investments (which constitute a majority of the portfolio securities) are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type; indications as to values from dealers; and general market conditions. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available will be valued in good faith at their fair value using methods determined by the Board of Directors. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of August 31, 2011: Investments inSecurities: Level 1 Level 2 Level 3 Total Assets Total Long-Term Municipal Securities $
